DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida (Reg. #60453) on 29 June 2021.  The purpose of the Examiner’s amendment was to correct informalities and place the case in condition for allowance.

Claims 11-13 and 15-17 of the application have been amended as follows: 

11.    (Currently Amended) A wireless power transmitting device comprising: 
[[the]] a feeding coil; and 
the metallic foreign object detector as claimed in claim 1.

12.    (Currently Amended) A wireless power receiving device comprising: 
[[the]] a receiving coil; and
the metallic foreign object detector as claimed in claim 1.
Currently Amended) A wireless power transmission system comprising: 
a wireless power transmitting device having [[the]] a feeding coil; and
a wireless power receiving device having [[the]] a receiving coil, wherein at least one of the wireless power transmitting device and wireless power receiving device includes the metallic foreign object detector as claimed in claim 1.

15.    (Currently Amended) A wireless power transmitting device comprising: 
[[the]] a feeding coil; and
the metallic foreign object detector as claimed in claim 8.

16.    (Currently Amended) A wireless power receiving device comprising: 
[[the]] a receiving coil; and
the metallic foreign object detector as claimed in claim 8.

17.    (Currently Amended) A wireless power transmission system comprising:
a wireless power transmitting device having [[the]] a feeding coil; and 
a wireless power receiving device having [[the]] a receiving coil, 
wherein at least one of the wireless power transmitting device and wireless power receiving device includes the metallic foreign object detector as claimed in claim 8.



Reasons for Allowance
Claims 1-3 and 7-17 are allowed.

The following is an examiner’s statement of reasons for allowance:    
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a metallic foreign object detector used in wireless power transmission system that wirelessly transmits power from a feeding coil to a receiving coil, the metallic foreign object detector comprising:
 wherein the drive control part controls the switch drive signal so as to close the switch in response to activation of the clocking result signal when the detection state signal indicates that the vibration detection circuit has not detected generation of the vibration signal after previous activation of the clocking result signal, in combination with all other elements of claim 1.

Claims 2, 3, 7, and 9-14 are also allowed as they further limit claim 1.

Regarding claim 8, the prior art of record taken alone or in combination fails to teach a metallic foreign object detector used in a wireless power transmission system that wirelessly transmits power from a feeding coil to a receiving coil, the metallic foreign object detector comprising:
wherein the drive control part controls the switch drive signal so as to close the switch in response to activation of the clocking result signal when the detection state signal indicates that the vibration detection circuit has not detected generation of in combination with all other elements of claim 8.

Claims 15-17 are also allowed as they further limit claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868